Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
Amendments made to claims 1, 4, 11 and 17, as well as the cancelation of claims 2 and 18, as filed on May 17, 2022, are acknowledged.
The amendment made to claim 4 has overcome the previous objection to the claim as set forth in the Office action mailed on February 24, 2022.
The amendments made to claims 1 and 11 have overcome the previous prior art rejections to the claims and related dependent claims as set forth in the Office action mailed on February 24, 2022.
The amendment made to claim 17 does not place the claim and its dependent claim in conditions for allowance, see Advisory Action mailed on May 27, 2022 for more details.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claim 17 (Cancelled).
Claim 20 (Cancelled).
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Steven P. Weihrouch on June 7, 2022.

Reasons for Allowance
Claims 1, 3-16 and 19 are allowed.
The following is an examiner’s statement of reasons for allowance:  	Regarding claim 1, it incorporates the subject matter of claim 2 that was indicated as an allowable subject matter, as set forth in the Office action mailed on February 24, 2022.
Regarding claims 3-10, 12-16 and 19, they are dependent from claim 1.
Regarding claim 11, it is re-written in independent form of the claim that was indicated as allowable subject matter in the Office action mailed on February 24, 2022.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIONG-PING LU whose telephone number is (571) 270-1135.   The examiner can normally be reached on M-F: 9:00am – 5:00pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on (571) 272-1435.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JIONG-PING LU/
Primary Examiner, Art Unit 1713